Citation Nr: 1601366	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-06 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an increased disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.   Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a disability rating in excess of 50 percent for service-connected PTSD.  He further alleges that he is unemployable due to PTSD.  

At the Board hearing in November 2015, the Veteran testified that he has worked in manual labor.  He indicated that his PTSD prevents him from maintaining gainful employment.  The Veteran stated that he had fights and was fired from jobs.  He stated that most of jobs were odd jobs and temporary positions.  

The Veteran was afforded a VA examination in December 2014.  The examiner noted that the Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, although generally functioning satisfactorily.  The examiner noted that the Veteran last worked in 2008 doing odd jobs.  Although the examiner noted that the Veteran has not worked since 2008, the examiner did not provide an opinion regarding the cause of the Veteran's unemployability.    

The evidence in this case reflects that the Veteran received VA inpatient mental health treatment from December 2013 to January 2014.  The examiner noted that the Veteran had residential mental health treatment that ended in January 2014, but the examiner did not discuss the inpatient treatment records in any detail.  Specifically, the examiner did not opine as to whether the Veteran's inpatient treatment represented an increase in the severity of his disability.  The examiner did not provide a GAF score.

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The December 2014 VA examination is inadequate, and the case must be remanded for a new VA examination.

As the Veteran's claims are being remanded for a new VA examination, the Board finds that the RO should also request updated VA treatment records from April 2015 through the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file and electronic record all outstanding pertinent treatment records from the VA Central Arkansas Health Care System from April 2015 through the present.  

2.  Schedule the Veteran for a VA examination for PTSD. The claims folder must be made available to the examiner in conjunction with the examination.  The examination report should indicate that the claims file was reviewed. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should assign a GAF scale score that represents the level of impairment due to the Veteran's PTSD.  The examiner should specifically comment on the impact and functional effects of the Veteran's PTSD on his employability.  The examiner must not consider the Veteran's age or nonservice-connected disabilities.

The examiner should include a detailed discussion of the Veteran's occupational history.  The examiner should consider the Veteran's lay statements regarding his employment history, including his testimony that he lost jobs because of fights. 

The examiner should address the records of inpatient mental health treatment in December 2013 and January 2014.  The examiner should discuss whether the Veteran's inpatient treatment is indicative of an increase in the severity of his PTSD.

3.  After undertaking any additional development deemed necessary, readjudicate the claims.  If the claims remain denied, the Veteran and his representative should be provided with an SSOC and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




